Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claims 1-5, the term "six-layer bag-like structure" renders the claims indefinite because although these structures are described as being formed of two sheets, the structural relationship between these two sheets is undefined and unclear.  See MPEP § 2173.05(d).  It is unclear if the two sheets must be in some way bonded to form an interior or inflatable space or if less or more is required.  It is further unclear how two sheet layers can form “six-layers.” Examiner has assumed “six-layer” should have been “six” with each of the two sheets in each.  Thus, since there are six bag-like 
Likewise, reference to “two-layer” in referring to the first and second intermediate layers is also interpreted to simply mean each of these layers has “two” bag-like structures.
The first step of the process recites “bridge welding each on the inside from an outer peripheral edge shape of the bag like structures…”  It is unclear to what “each” refers.  It appears to suggest “each” refers to the “bag-like structures.”  If this is so, it would imply all six of the bag-like structures comprising two sheets are preformed prior to bridge welding.  Further, “bridge-welding” such structures would appear to imply each of the two-sheets in each bag-like structure are bridge-welded, meaning all twelve sheets are bridge welded.  This is contrary to the process taught in the instant specification.  Further, if “each” of the bag-like structures are bridge welded, it is unclear how there are sheets that are not bridge-welded later in the process.  Examiner does not know how to interpret this.  In the interest of clarity moving forward, Applicant should individually recite each sheet utilized in the process and explicitly describe the process 
The function of each portion of the claims reciting “the sheet member, facing…” is unclear.  This portion appears to recite the orientation of various layers, but no process language whatsoever is recited.  It is thus unclear if the orientation of these intermediate and outer layer is being described as already existing, is meant to be a step of creating this orientation or something else.  Examiner assumes this must be the resulting orientation prior to the final welding step, but this is not made clear by the claim.   
As described above, the claim appears to indicate each layer is bridge welded and thus the “sheet members not bridge welded” are unclear since no such layers are specified.  No such non-bridge welded sheets are recited, nor is it clear how these sheets connect to the bag-like structures of the preamble.  Examiner assumes Applicant envisions a bag such as is shown in instant Fig. 10 as being formed by the process, though the specificity for such a bag in not present in the language.  However, even under this assumption that the bag of instant Fig. 10 is being formed, the only “sheet members not bridge-welded” are the outer layer sheets [106a] and [106l].  These two sheets are not placed between anything since they are the outer layers.  Thus, the recitation that “sheet members not bridge welded” are placed between other layers does not appear to fit with either the claims or the specification, and this does not make sense to the Examiner based on the disclosed description.  Examiner assumes this was some sort of translation error and the language should state: “disposing between each of the sheet members not bridge welded, 
Claim 2 recites “disposing the sheet members being bridge welded and the sheet members being non-bridge welded.”  No such specific sheet members are previously recited although bridge welding is previously recited and “sheet members not bridge welded.”  The term “being” implies the welding has not yet, but will occur.  Examiner assumes these are the “bridge-welded sheet members” and the “sheet members that were not bridge welded.”  As above, to clarify this, Examiner recommends Applicant initially describe the sheet and process with clarity, e.g. “bridge welding the second sheet member to the third sheet member, and the fourth sheet member to the fifth sheet member, wherein the first sheet member is not bridge welded.”  Applicant can then simply refer back to the individual sheet members without having to try to describe the processes it has been through. Applicant must use consistent and clear language for all terms.
Claim 4 recites “disposing the sheet members in the sheet members of the first outer layer being bridge welded” and “disposing the sheet members in the sheet members of the second outer layer being bridge welded.”  There does not appear to be any bridge welded outer layer previously recited.  In fact, as recited above, the instant specification appears to indicate the outer layers are NOT bridge welded. Further, as throughout these claims, the use of only “sheet members” for all twelve such sheet members makes referring to individual layers difficult and confusing, and makes the scope of the claim indefinite. The language “disposing the sheet members in the sheet members” thus inevitably draws the response, what sheet members?  Applicant must use terminology to individually identify each member (e.g. first sheet member, second sheet member, third sheet member, etc.) and then describe the process occurring on each of these specifically identified sheet members.
It is also noted Claim 5 suffers from most of the same issues (e.g. bag-like structures, “between” apparently improperly translated, etc.) described above and in many ways is even more unclear than Claim 1.  Since no structure is described, it is entirely unclear to the Examiner exactly how many “sheet members” must be used in Claim 5.  Language such as “welding, from among the two sheet members being bridge welded of the sets, two of the sheet members facing the two sheet members disposed between the two sheet members…” is incredibly difficult to understand.  The language “sheet members” appear to refer to three or four distinct sets of sheet members that are all oriented specifically to one another.  Applicant must distinctly identify each sheet being used so as to clearly recite the claim.  Examiner assumes Claim 5 recites a similar process as Claim 1 with 6 sheets instead of 12, and less details about orientation. Examiner assumes any peripheral welding of the layers including the two sets will satisfy the final welding step. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafleur (US 6,139,482).
Regarding Claims 1-3 and 5, Lafleur teaches a bag-like material is formed using up to as many as 16 sheets (See col. 5, lines 26-36, teaching double-walled bag in the method use 8 panels, i.e. sheets, as opposed to 4 for single-walled indicating triple-walled as in Fig. 12 use 12 sheets, and quadruple-walled as in Fig. 13 use 16 sheets).  Note any set of 12 sheets is considered to be 6 bag-like structures as claimed since two sheets form a bag-like structure wherein any middle 8 sheets are the first and second intermediate layer respectively.  Lafleur teaches a step of bridge welding inside the peripheral edge of the sheets (See Fig. 1 and col. 3, line 66 to col. 4, line 5, and note for Fig. 12 and Fig. 13, 6 and 8 sheets respectively will undergo such bridge welding).  Lafleur teaches disposing the bridge-welded sheets between non-bridge welded outer sheets and simultaneously welding the peripheral edge of the first intermediate layer and the second intermediate layer (See col. 4, lines 17-26, col. 5, 4-17, and Fig. 6, wherein the added sheets, which are 3 sheets and 4 sheets on each side in Figs. 12 and 13 respectively, are separately welded with an intermediate portion [66] therebetween; although intermediate portion is not an “electrode,” it is noted no further aspects of the welding process itself are described and thus under the broadest reasonable interpretation, anything placed as in Claim 2 may reasonably be described as an “intermediate electrode” since even PTFE has some electrical conductivity, and theoretically could act an electrode, albeit an extremely poor one; even if such terminology does mandate using high frequency welding, such a process is well-known and surely would have been obvious).  Note when welding to make the structure of Fig. 12 or 13, at least four intermediate sheets will be welded in each of the separate peripheral welds (along with the outer sheets as well).
Although LaFleur is not a cuff for blood pressure, this is merely an intended use.  The tubular structure formed by the process of Lafleur is reasonably considered a “cuff.”  Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  It is noted the instant claims do not recite the form “cuff” need be made inflatable by the process.  Examiner submits it at least would have been theoretically possible to take a product material such as in Figs. 9, 12 and 13, and engage it in further processing to make it inflatable such that it can be integrated into a device for taking blood pressure since the sheets are non-permeable.  Note Examiner submits anything teaching Claim 1 necessarily teaches Claim 5 since Claim 5 merely appears to be a broader version thereof, or else the welding for Fig. 9 (wherein 4 sheets, and thus 2 sets, are bridge welded) in Lafleur would read thereon for the same reasons as above.
Regarding Claim 4, the upper heat sealers [64] are an upper mold and a lower mold and wherein heat is provided from these sealing thus making the welding from the outside to the inside (See Fig. 6).  Thus, technically, the outer layers will become welded slightly before the inner layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Karo et al. (US 2006/0135873), teaching a similarly formed inflatable bag for blood pressure (See Figs. 11a-c); Sullivan et al. (US 2018/0153418), teaching the number of bag-like structures in an inflatable blood pressure bag is not specifically limited (See Figs. 10A-B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746